Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 1 of 42 PageID: 1




 Keith J. Miller                               Of Counsel:
 ROBINSON MILLER LLC
 Ironside Newark                               Bruce M. Wexler
 110 Edison Place, Suite 302                   Preston K. Ratliff II
 Newark, NJ 07102                              PAUL HASTINGS LLP
 (973) 690-5400                                200 Park Avenue
                                               New York, NY 10166
 Attorneys for Plaintiffs                      (212) 318-6000
 Actelion Pharmaceuticals Ltd
 and Nippon Shinyaku Co., Ltd.



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 ACTELION PHARMACEUTICALS LTD
 and NIPPON SHINYAKU CO., LTD.

                       Plaintiffs,                           Civil Action No. ___________
                v.
                                                                COMPLAINT FOR
 MSN PHARMACEUTICALS INC., MSN                               PATENT INFRINGEMENT
 LABORATORIES PRIVATE LIMITED,
 ALEMBIC PHARMACEUTICALS                                         (Filed Electronically)
 LIMITED, ALEMBIC
 PHARMACEUTICALS, INC., VGYAAN
 PHARMACEUTICALS LLC, AIZANT
 DRUG RESEARCH SOLUTIONS PRIVATE
 LIMITED, ZYDUS WORLDWIDE DMCC
 and ZYDUS PHARMACEUTICALS (USA)
 INC.,

                       Defendants.



       Plaintiffs Actelion Pharmaceuticals Ltd (“Actelion”) and Nippon Shinyaku Co., Ltd.

(“Nippon Shinyaku”) (collectively, “Plaintiffs”), for their Complaint against Defendants

Alembic Pharmaceuticals Limited (“Alembic Ltd.”) and Alembic Pharmaceuticals, Inc.

(“Alembic Inc.”) (collectively, “Alembic”), MSN Laboratories Private Limited (“MSN Ltd.”)
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 2 of 42 PageID: 2



and MSN Pharmaceuticals Inc. (“MSN Inc.”) (collectively, “MSN”), VGYAAN Pharmaceuticals

LLC (“VGYAAN”), Aizant Drug Research Solutions Private Limited (“Aizant”), and Zydus

Worldwide DMCC (“Zydus Worldwide”) and Zydus Pharmaceuticals (USA) Inc. (“Zydus

USA”) (collectively, “Zydus”), (all Defendants collectively, “Defendants”), hereby allege as

follows:

                                          THE PARTIES

               1.      Plaintiff Actelion is a Swiss corporation having a primary place of

business at Gewerbestrasse 16, CH-4123 Allschwil, Switzerland.

               2.      Plaintiff Nippon Shinyaku is a Japanese corporation having a primary place

of business at 14, Nishinosho-Monguchi-cho, Kisshoin, Minami-ku, Kyoto 601-8550, Japan.

               3.      Upon information and belief, Defendant Alembic Ltd. is an entity organized

and existing under the laws of India, with a principal place of business at Alembic Road, Vadodara

390003, Gujarat, India.

               4.      Upon information and belief, Alembic Ltd., either directly or through one

or more of its wholly-owned subsidiaries and/or agents, develops, manufactures, markets,

distributes, sells, and/or imports generic pharmaceutical versions of branded products throughout

the United States, including in this Judicial District.

               5.      Upon information and belief, Defendant Alembic Inc. is an entity

organized and existing under the laws of the State of Delaware, with a principal place of business

at 750 Route 202, Bridgewater, New Jersey 08807.

               6.      Upon information and belief, Alembic Inc. is a United States subsidiary of

Alembic Ltd.




                                                 -2-
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 3 of 42 PageID: 3



               7.      Upon information and belief, Alembic Inc. is registered with the State of

New Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business ID No. 0101031141.

               8.      Upon information and belief, Alembic Inc. is registered with the State of

New Jersey’s Department of Health as a drug manufacturer and wholesaler under Registration

No. 5004785.

               9.      Upon information and belief, Alembic Inc. develops, manufactures,

markets, distributes, sells, and/or imports generic pharmaceutical versions of branded products

throughout the United States, including in this Judicial District.

               10.     Upon information and belief, Defendant MSN Ltd. is an entity organized

and existing under the laws of India, with a principal place of business at MSN House, Plot No:

C-24, Industrial Estate, Sanathnagar, Hyderabad – 18, Telangana 500018, India.

               11.     Upon information and belief, MSN Ltd., either directly or through one or

more of its wholly-owned subsidiaries and/or agents, develops, manufactures, markets,

distributes, sells, and/or imports generic pharmaceutical versions of branded products throughout

the United States, including in this Judicial District.

               12.     Upon information and belief, Defendant MSN Inc. is an entity organized

and existing under the laws of the State of Delaware, with a principal place of business at 20 Duke

Road, Piscataway, New Jersey 08854.

               13.     Upon information and belief, MSN Inc. is a wholly-owned subsidiary of

MSN Ltd.

               14.     Upon information and belief, MSN Inc. is an authorized U.S. Agent for

MSN Ltd.




                                                 -3-
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 4 of 42 PageID: 4



               15.     Upon information and belief, MSN Inc. is registered with the State of New

Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business ID No. 0400627791.

               16.     Upon information and belief, MSN Inc. develops, manufactures, markets,

sells, distributes, and/or imports generic pharmaceutical versions of branded products throughout

the United States, including in this Judicial District.

               17.     Upon information and belief, Defendant VGYAAN is an entity organized

and existing under the laws of the State of New Jersey, with a principal place of business at 23

Orchard Road, Suite 180, Skillman, New Jersey 08558.

               18.     Upon information and belief, VGYAAN is registered with the State of

New Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business ID No. 0600406976.

               19.     Upon information and belief, VGYAAN is registered with the State of

New Jersey’s Department of Health as a drug manufacturer and wholesaler under Registration

No. 5005560.

               20.     Upon information and belief, VGYAAN develops, manufactures, markets,

distributes, sells, and/or imports generic pharmaceutical versions of branded products throughout

the United States, including in this Judicial District.

               21.     Upon information and belief, Defendant Aizant is an entity organized and

existing under the laws of India, with a principal place of business at Survey No. 172 & 173,

Apparel Park Road, Dulapally, Quthbullapur Mandal, Hyderabad, Telangana 500100, India.

               22.     Upon information and belief, Aizant, either directly or through one or

more of its agents, develops, manufactures, markets, distributes, sells, and/or imports generic




                                                 -4-
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 5 of 42 PageID: 5



pharmaceutical versions of branded products throughout the United States, including in this

Judicial District.

                23.       Upon information and belief, Defendant Zydus Worldwide is an entity

organized and existing under the laws of the United Arab Emirates, with a principal place of

business at Armada Tower 2, P2, Cluster P, 9 Floor, Office 908, Al Thanyah 5, Hadaeq

Mohammed Bin Rashid, Dubai, United Arab Emirates.

                24.       Upon information and belief, Zydus Worldwide, either directly or through

one or more of its agents, develops, manufactures, markets, distributes, sells, and/or imports

generic pharmaceutical versions of branded products throughout the United States, including in

this Judicial District.

                25.       Upon information and belief, Defendant Zydus USA is an entity organized

and existing under the laws of the State of New Jersey, with a principal place of business at 73

Route 31 North, Pennington, New Jersey 08534.

                26.       Upon information and belief, Zydus USA is registered with the State of

New Jersey’s Division of Revenue and Enterprise Services as a business operating in New Jersey

under Business ID No. 0100915422.

                27.       Upon information and belief, Zydus USA is registered with the State of

New Jersey’s Department of Health as a drug wholesaler under Registration No. 5003171.

                28.       Upon information and belief, Zydus USA develops, manufactures,

markets, distributes, sells, and/or imports generic pharmaceutical versions of branded products

throughout the United States, including in this Judicial District.




                                                 -5-
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 6 of 42 PageID: 6



                                 JURISDICTION AND VENUE

               29.     This is a civil action for infringement of United States Patent No.

7,205,302 (“the ’302 patent”), United States Patent No. 8,791,122 (“the ’122 patent”), and

United States Patent No. 9,284,280 (“the ’280 patent”) (collectively, “the patents-in-suit”). This

action arises under the patent laws of the United States, 35 U.S.C. §§ 100 et seq., as well as the

Declaratory Judgment Act, 28 U.S.C. §§ 2201-02.

               30.     This Court has jurisdiction over the subject matter of this action pursuant

to 28 U.S.C. §§ 1331, 1338(a), 2201-02, and 35 U.S.C. § 271. This Court may declare the rights

and other legal relations of the parties under 28 U.S.C. §§ 2201-02 because this case is an actual

controversy within the Court’s jurisdiction.

               31.     Venue is proper in this Court as to Alembic Ltd. under 28 U.S.C. §§

1391(c)(3) and 1400(b) because Alembic Ltd. is a foreign corporation and may be sued in any

judicial district in the United States in which Alembic Ltd. is subject to the court’s personal

jurisdiction. Venue is proper for the additional reasons set forth below, and for other reasons that

will be presented to the Court if such venue is challenged.

               32.     This Court has personal jurisdiction over Alembic Ltd., and venue is

proper as to Alembic Ltd., because, inter alia, Alembic Ltd.: (1) directs and/or controls Alembic

Inc., which has a principal place of business in New Jersey; (2) has purposely availed itself of the

privilege of doing business in New Jersey, directly or indirectly through its subsidiary, agent,

and/or alter ego; (3) maintains pervasive, continuous, and systematic contacts with the State of

New Jersey, including the marketing, distribution, and/or sale of generic pharmaceutical drugs in

New Jersey; (4) upon information and belief, derives substantial revenue from the sale of its

products in New Jersey; (5) upon information and belief, intends to, directly or indirectly through




                                                -6-
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 7 of 42 PageID: 7



its subsidiary, agent, and/or alter ego, market, sell, or distribute Alembic’s ANDA Products (as

defined in paragraph 90 of this Complaint, infra); (6) sent a Notice Letter to Janssen Research &

Development, LLC in Cherry Hill, New Jersey; and (7) sent a Notice Letter to Janssen

Pharmaceuticals, Inc. in Raritan, New Jersey.

               33.     This Court also has personal jurisdiction over Alembic Ltd. because, inter

alia, it has availed itself of the legal protections of the State of New Jersey by previously

consenting to personal jurisdiction as well as asserting counterclaims against plaintiffs in this

Judicial District. See, e.g., Duke University et al., v. Alembic Pharm. Ltd. et al., No. 17-07453

(BRM) (TJB); Otsuka Pharm. Co., Ltd. v. Alembic Pharm. Ltd. et al., No. 14-07405 (JBS)

(KMW); Otsuka Pharm. Co., Ltd. v. Alembic Pharm. Ltd. et al., No. 14-02982 (JBS) (KMW).

               34.     Alembic Ltd. has further availed itself of the jurisdiction of this Judicial

District by initiating litigation in this Judicial District. See Alembic Pharm. Ltd. v. Novartis

Pharm. Corp., No. 19-20890 (SRC) (CLW).

               35.     Alternatively, this Court may exercise jurisdiction over Alembic Ltd.

pursuant to Fed. R. Civ. P. 4(k)(2) because (1) Plaintiffs’ claims arise under federal law; (2)

Alembic Ltd. is a foreign defendant not subject to personal jurisdiction in any state’s court of

general jurisdiction; and (3) Alembic Ltd. has sufficient contacts with the United States as a

whole, including, but not limited to, submitting various Abbreviated New Drug Applications

(“ANDAs”) to the United States Food and Drug Administration (“FDA”) and manufacturing,

importing, offering to sell, or selling pharmaceutical products distributed throughout the United

States, such that this Court’s exercise of jurisdiction over Alembic Ltd. satisfies due process.

               36.     Venue is proper in this Court as to Alembic Inc. under 28 U.S.C. §§

1391(b), (c), and/or (d), and 1400(b) because Alembic Inc. has a regular and established place of




                                                -7-
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 8 of 42 PageID: 8



business in New Jersey, and has committed and will commit further acts of infringement in this

Judicial District. Venue is proper for the additional reasons set forth below, and for other

reasons that will be presented to the Court if such venue is challenged.

               37.     This Court has personal jurisdiction over Alembic Inc., and venue is

proper as to Alembic Inc., because, inter alia, Alembic Inc.: (1) has its principal place of

business in New Jersey; (2) has employees in the place(s) of business it maintains in New Jersey;

(3) has purposely availed itself of the privilege of doing business in New Jersey, including, inter

alia, registering with the State of New Jersey’s Division of Revenue and Enterprise Services to

do business in the State of New Jersey under Business ID No. 0101031141 and securing a New

Jersey manufacturer’s and wholesale drug distributor’s license under Registration No. 5004785;

(4) develops, manufactures, and/or imports generic pharmaceutical versions of branded products

for sale and use throughout the United States, including in the State of New Jersey; (5) directly

or indirectly markets, distributes, and/or sells its generic pharmaceutical drugs in the State of

New Jersey; (6) directly or indirectly maintains pervasive, continuous, and systematic contacts

with the State of New Jersey, including through a network of wholesalers and distributors, for

the purposes of marketing, distribution, and/or sale of generic pharmaceutical drugs in New

Jersey; (7) upon information and belief, derives substantial revenue from the sale of its products

in New Jersey; and (8) upon information and belief, intends to, directly or indirectly through its

subsidiary, agent, and/or alter ego, market, sell, or distribute Alembic’s ANDA Products (as

defined in paragraph 90 of this Complaint, infra).

               38.     This Court also has personal jurisdiction over Alembic Inc. because, inter

alia, it has availed itself of the legal protections of the State of New Jersey by previously

consenting to personal jurisdiction in this Judicial District. See, e.g., Duke University et al., v.




                                                 -8-
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 9 of 42 PageID: 9



Alembic Pharm. Ltd. et al., No. 17-07453 (BRM) (TJB); Otsuka Pharm. Co., Ltd. v. Alembic

Pharm. Ltd. et al., No. 14-07405 (JBS) (KMW); Otsuka Pharm. Co., Ltd. v. Alembic Pharm. Ltd.

et al., No. 14-02982 (JBS) (KMW).

               39.     This Court has personal jurisdiction over Alembic because, inter alia,

Alembic Ltd. and Alembic Inc. have each committed, aided, abetted, contributed to, and/or

participated in the commission of acts of patent infringement, including acts in the State of New

Jersey, that have led to foreseeable harm and injury to Plaintiffs in the State of New Jersey.

               40.     Upon information and belief, Alembic Ltd. and Alembic Inc. are agents of

each other with respect to formulating, manufacturing, packaging, marketing, and/or selling

pharmaceutical products throughout the United States, and will do the same with respect to

Alembic’s proposed products that are the subject of ANDA No. 214414, for which Alembic has

sought approval from the FDA.

               41.     Upon information and belief, Alembic Ltd. and Alembic Inc. are acting in

concert with each other with respect to formulating, manufacturing, packaging, marketing,

and/or selling pharmaceutical products throughout the United States, and will do the same with

respect to Alembic’s proposed products that are the subject of ANDA No. 214414, for which

Alembic has sought approval from the FDA.

               42.     Upon information and belief, Alembic Ltd., alone and/or together with its

affiliate and agent Alembic Inc., filed or caused to be filed ANDA No. 214414 with the FDA.

               43.     Upon information and belief, the actions of Alembic of, inter alia, causing

Alembic’s ANDA No. 214414 to be filed and maintaining distribution channels, including in the

State of New Jersey, establish that if granted approval, Alembic will commercially manufacture,




                                                -9-
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 10 of 42 PageID: 10



 use, offer to sell, sell, and/or import Alembic’s ANDA Products throughout the United States,

 including in New Jersey.

                44.     Alembic Ltd. sent Plaintiffs a Notice Letter dated February 28, 2020,

 stating that Alembic Ltd. filed ANDA No. 214414 seeking approval from the FDA to

 commercially manufacture, use, market, or sell generic selexipag tablets, 200 mcg, 400 mcg, 600

 mcg, 800 mcg, 1400 mcg, and 1600 mcg, in the United States (including, upon information and

 belief, in the State of New Jersey), prior to the expiration of the ’122 and ’280 patents.

                45.     Venue is proper in this Court as to MSN Ltd. under 28 U.S.C. §§

 1391(c)(3) and 1400(b) because MSN Ltd. is a foreign corporation and may be sued in any

 judicial district in the United States in which MSN Ltd. is subject to the court’s personal

 jurisdiction. Venue is proper for the additional reasons set forth below, and for other reasons that

 will be presented to the Court if such venue is challenged.

                46.     This Court has personal jurisdiction over MSN Ltd., and venue is proper

 as to MSN Ltd., because, inter alia, MSN Ltd.: (1) directs and/or controls MSN Inc., which has a

 principal place of business in New Jersey; (2) has purposely availed itself of the privilege of

 doing business in New Jersey, directly or indirectly through its subsidiary, agent, and/or alter

 ego; (3) maintains pervasive, continuous, and systematic contacts with the State of New Jersey,

 including the marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey;

 (4) upon information and belief, derives substantial revenue from the sale of its products in New

 Jersey; (5) upon information and belief, intends to, directly or indirectly through its subsidiary,

 agent, and/or alter ego, market, sell, or distribute MSN’s ANDA Products (as defined in

 paragraph 95 of this Complaint, infra); and (6) sent a Notice Letter to the firm Hoxie &

 Associates LLC in Millburn, New Jersey.




                                                 - 10 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 11 of 42 PageID: 11



                47.     This Court also has personal jurisdiction over MSN Ltd. because, inter

 alia, it has availed itself of the legal protections of the State of New Jersey by previously

 consenting to personal jurisdiction as well as asserting counterclaims against plaintiffs in this

 Judicial District. See, e.g., Mitsubishi Tanabe Pharma Corp. et al., v. MSN Labs. Pvt. Ltd. et al.,

 No. 19-18958 (FLW) (DEA); Mitsubishi Tanabe Pharma Corp. et al., v. MSN Labs. Pvt. Ltd. et

 al., No. 19-15616 (RMB) (JS); Sumitomo Dainippon Pharma Co., Ltd. et al., v. Aurobindo

 Pharma Ltd. et al., No. 18-02620 (SRC) (CLW); BTG Int’l Ltd. et al., v. MSN Pharm. Inc. et al.,

 No. 18-02372 (KM) (JBC); Merck Sharp & Dohme Corp. v. MSN Labs. Pvt. Ltd. et al., No. 18-

 00675 (PGS) (LHG); Forest Labs., LLC et al., v. MSN Labs. Pvt. Ltd. et al., No. 17-10140 (ES)

 (SCM); Boehringer Ingelheim Pharm., Inc. et al., v. MSN Labs. Pvt. Ltd. et al., No. 17-08399

 (MAS) (LHG); Mitsubishi Tanabe Pharma Corp. et al., v. MSN Labs. Pvt. Ltd. et al., No. 17-

 05302 (RMB) (JS); Sumitomo Dainippon Pharma Co., Ltd. et al., v. MSN Labs. Pvt. Ltd. et al.,

 No. 17-01010 (SRC) (CLW).

                48.     Alternatively, this Court may exercise jurisdiction over MSN Ltd.

 pursuant to Fed. R. Civ. P. 4(k)(2) because (1) Plaintiffs’ claims arise under federal law; (2)

 MSN Ltd. is a foreign defendant not subject to personal jurisdiction in any state’s court of

 general jurisdiction; and (3) MSN Ltd. has sufficient contacts with the United States as a whole,

 including, but not limited to, submitting various ANDAs to the FDA and manufacturing,

 importing, offering to sell, or selling pharmaceutical products distributed throughout the United

 States, such that this Court’s exercise of jurisdiction over MSN Ltd. satisfies due process.

                49.     Venue is proper in this Court as to MSN Inc. under 28 U.S.C. §§ 1391(b),

 (c), and/or (d), and 1400(b) because MSN Inc. has a regular and established place of business in

 New Jersey, and has committed and will commit further acts of infringement in this Judicial




                                                 - 11 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 12 of 42 PageID: 12



 District. Venue is proper for the additional reasons set forth below, and for other reasons that

 will be presented to the Court if such venue is challenged.

                50.     This Court also has personal jurisdiction over MSN Inc., and venue is

 proper as to MSN Inc., because, inter alia, MSN Inc.: (1) has its principal place of business in

 New Jersey; (2) has employees in the place(s) of business it maintains in New Jersey; (3) has

 purposely availed itself of the privilege of doing business in New Jersey, including, inter alia,

 registering with the State of New Jersey’s Division of Revenue and Enterprise Services to do

 business in the State of New Jersey under Business ID No. 0400627791; (4) develops,

 manufactures, and/or imports generic pharmaceutical versions of branded products for sale and

 use throughout the United States, including in the State of New Jersey; (5) directly or indirectly

 markets, distributes, and/or sells its generic pharmaceutical drugs in the State of New Jersey; (6)

 directly or indirectly maintains pervasive, continuous, and systematic contacts with the State of

 New Jersey, including through a network of wholesalers and distributors, for the purposes of

 marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey; (7) upon

 information and belief, derives substantial revenue from the sale of its products in New Jersey;

 and (8) upon information and belief, intends to, directly or indirectly through its subsidiary,

 agent, and/or alter ego, market, sell, or distribute MSN’s ANDA Products (as defined in

 paragraph 95 of this Complaint, infra).

                51.     This Court also has personal jurisdiction over MSN Inc. because, inter

 alia, it has availed itself of the legal protections of the State of New Jersey by previously

 consenting to personal jurisdiction and asserting counterclaims against plaintiffs in this Judicial

 District. See, e.g., Mitsubishi Tanabe Pharma Corp. et al., v. MSN Labs. Pvt. Ltd. et al., No. 19-

 18958 (FLW) (DEA); Mitsubishi Tanabe Pharma Corp. et al., v. MSN Labs. Pvt. Ltd. et al., No.




                                                 - 12 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 13 of 42 PageID: 13



 19-15616 (RMB) (JS); BTG Int’l Ltd. et al., v. MSN Pharm. Inc. et al., No. 18-02372 (KM)

 (JBC); Merck Sharp & Dohme Corp. v. MSN Labs. Pvt. Ltd. et al., No. 18-00675 (PGS) (LHG);

 Forest Labs., LLC et al., v. MSN Labs. Pvt. Ltd. et al., No. 17-10140 (ES) (SCM); Boehringer

 Ingelheim Pharm., Inc. et al., v. MSN Labs. Pvt. Ltd. et al., No. 17-08399 (MAS) (LHG);

 Mitsubishi Tanabe Pharma Corp. et al., v. MSN Labs. Pvt. Ltd. et al., No. 17-05302 (RMB) (JS);

 Sumitomo Dainippon Pharma Co., Ltd. et al., v. MSN Labs. Pvt. Ltd. et al., No. 17-01010 (SRC)

 (CLW).

                52.     This Court has personal jurisdiction over MSN because, inter alia, MSN

 Ltd. and MSN Inc. have each committed, aided, abetted, contributed to, and/or participated in the

 commission of acts of patent infringement, including acts in the State of New Jersey, that have

 led to foreseeable harm and injury to Plaintiffs in the State of New Jersey.

                53.     Upon information and belief, MSN Ltd. and MSN Inc. are agents of each

 other with respect to formulating, manufacturing, packaging, marketing, and/or selling

 pharmaceutical products throughout the United States, and will do the same with respect to

 MSN’s proposed products that are the subject of ANDA No. 214367, for which MSN has sought

 approval from the FDA.

                54.     Upon information and belief, MSN Ltd. and MSN Inc. are acting in

 concert with each other with respect to formulating, manufacturing, packaging, marketing,

 and/or selling pharmaceutical products throughout the United States, and will do the same with

 respect to MSN’s proposed products that are the subject of ANDA No. 214367, for which MSN

 has sought approval from the FDA.

                55.     Upon information and belief, MSN Ltd., alone and/or together with its

 affiliate and agent MSN Inc., filed or caused to be filed ANDA No. 214367 with the FDA.




                                                - 13 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 14 of 42 PageID: 14



                56.     Upon information and belief, the actions of MSN of, inter alia, causing

 MSN’s ANDA No. 214367 to be filed and maintaining distribution channels, including in the

 State of New Jersey, establish that if granted approval, MSN will commercially manufacture,

 use, offer to sell, sell, and/or import MSN’s ANDA Products throughout the United States,

 including in New Jersey.

                57.     MSN Ltd. sent Plaintiffs a Notice Letter dated February 27, 2020, stating

 that MSN Ltd. filed ANDA No. 214367 seeking approval from the FDA to commercially

 manufacture, use, market, or sell generic selexipag tablets, 200 mcg, 400 mcg, 600 mcg, 800

 mcg, 1000 mcg, 1200 mcg, 1400 mcg, and 1600 mcg, in the United States (including, upon

 information and belief, in the State of New Jersey), prior to the expiration of the ’122 and ’280

 patents.

                58.     Venue is proper in this Court as to VGYAAN under 28 U.S.C. §§ 1391(b),

 (c), and/or (d), and 1400(b) because VGYAAN is incorporated in New Jersey, has a regular and

 established place of business in New Jersey, and has committed and will commit further acts of

 infringement in this Judicial District. Venue is proper for the additional reasons set forth below,

 and for other reasons that will be presented to the Court if such venue is challenged.

                59.     This Court also has personal jurisdiction over VGYAAN, and venue is

 proper as to VGYAAN, because, inter alia, VGYAAN: (1) is incorporated in New Jersey; (2)

 has its principal place of business in New Jersey; (3) has employees in the place(s) of business it

 maintains in New Jersey; (4) has purposely availed itself of the privilege of doing business in

 New Jersey, including, inter alia, registering with the State of New Jersey’s Division of Revenue

 and Enterprise Services to do business in the State of New Jersey under Business ID No.

 0600406976 and securing a New Jersey manufacturer’s and wholesale drug distributor’s license




                                                - 14 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 15 of 42 PageID: 15



 under Registration No. 5005560; (5) develops, manufactures, and/or imports generic

 pharmaceutical versions of branded products for sale and use throughout the United States,

 including in the State of New Jersey; (6) directly or indirectly markets, distributes, and/or sells

 its generic pharmaceutical drugs in the State of New Jersey; (7) directly or indirectly maintains

 pervasive, continuous, and systematic contacts with the State of New Jersey, including the

 marketing, distribution, and/or sale of generic pharmaceutical drugs in the State of New Jersey;

 (8) upon information and belief, derives substantial revenue from the sale of its products in New

 Jersey; (9) upon information and belief, intends to, directly or indirectly through its subsidiary,

 agent, and/or alter ego, market, sell, or distribute VGYAAN’s ANDA Products (as defined in

 paragraph 101 of this Complaint, infra); and (10) designated Andrew J. Miller of Windels Marx

 Lane & Mittendorf, LLP in Madison, New Jersey as its agent in the United States “authorized to

 accept service of process on behalf of VGYAAN.”

                60.     This Court has personal jurisdiction over VGYAAN because, inter alia,

 VGYAAN has committed, aided, abetted, contributed to, and/or participated in the commission

 of acts of patent infringement, including acts in the State of New Jersey, that have led to

 foreseeable harm and injury to Plaintiffs in the State of New Jersey.

                61.     Venue is proper in this Court as to Aizant under 28 U.S.C. §§ 1391(c)(3)

 and 1400(b) because Aizant is a foreign corporation and may be sued in any judicial district in

 the United States in which Aizant is subject to the court’s personal jurisdiction. Venue is proper

 for the additional reasons set forth below, and for other reasons that will be presented to the

 Court if such venue is challenged.

                62.     This Court has personal jurisdiction over Aizant, and venue is proper as to

 Aizant, because, inter alia, Aizant: (1) has purposely availed itself of the privilege of doing




                                                 - 15 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 16 of 42 PageID: 16



 business in New Jersey directly or indirectly through its subsidiary, agent, and/or alter ego; (2)

 maintains pervasive, continuous, and systematic contacts with the State of New Jersey, including

 the marketing, distribution, and/or sale of generic pharmaceutical drugs in New Jersey; (3) upon

 information and belief, derives substantial revenue from the sale of its products in New Jersey;

 (4) in its Notice Letter dated February 25, 2020, designated Andrew J. Miller of Windels Marx

 Lane & Mittendorf, LLP in Madison, New Jersey as its agent in the United States “authorized to

 accept service of process for Aizant;” and (5) sent a Notice Letter to the firm Hoxie & Associates

 LLC in Millburn, New Jersey.

                63.     This Court has personal jurisdiction over Aizant because, inter alia,

 Aizant has committed, aided, abetted, contributed to, and/or participated in the commission of,

 acts of patent infringement, including acts in the State of New Jersey, that have led to foreseeable

 harm and injury to Plaintiffs in the State of New Jersey.

                64.     Aizant sent Plaintiffs a Notice Letter dated February 25, 2020, stating that

 Aizant filed ANDA No. 214055 seeking approval from the FDA to commercially manufacture,

 use, market, or sell generic selexipag tablets, 200 mcg, 400 mcg, 600 mcg, 800 mcg, 1000 mcg,

 1200 mcg, 1400 mcg, and 1600 mcg, in the United States (including, upon information and

 belief, in the State of New Jersey), prior to the expiration of the ’122 and ’280 patents.

                65.     Upon information and belief, Aizant filed or caused to be filed ANDA No.

 214055 with the FDA. Upon information and belief, Aizant has transferred at least some

 ownership rights in ANDA No. 214055 to VGYAAN. Upon information and belief, Aizant

 retains certain rights in ANDA No. 214055, and intends to, directly or indirectly through its

 subsidiary, agent, and/or alter ego, market, sell, or distribute VGYAAN’s ANDA Products (as

 defined in paragraph 101 of this Complaint, infra).




                                                - 16 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 17 of 42 PageID: 17



                 66.     Alternatively, this Court may exercise jurisdiction over Aizant pursuant to

 Fed. R. Civ. P. 4(k)(2) because (1) Plaintiffs’ claims arise under federal law; (2) Aizant is a

 foreign defendant not subject to personal jurisdiction in any state’s court of general jurisdiction;

 and (3) Aizant has sufficient contacts with the United States as a whole, including, but not

 limited to, submitting various ANDAs to the FDA and manufacturing, importing, offering to sell,

 or selling pharmaceutical products distributed throughout the United States, such that this

 Court’s exercise of jurisdiction over Aizant satisfies due process.

                 67.     Venue is proper in this Court as to Zydus Worldwide under 28 U.S.C. §§

 1391(c)(3) and 1400(b) because Zydus Worldwide is a foreign corporation and may be sued in

 any judicial district in the United States in which Zydus Worldwide is subject to the court’s

 personal jurisdiction. Venue is proper for the additional reasons set forth below, and for other

 reasons that will be presented to the Court if such venue is challenged.

                 68.     This Court has personal jurisdiction over Zydus Worldwide, and venue is

 proper as to Zydus Worldwide, because, inter alia, Zydus Worldwide: (1) has purposely availed

 itself of the privilege of doing business in New Jersey directly or indirectly through its

 subsidiary, agent, and/or alter ego; (2) maintains pervasive, continuous, and systematic contacts

 with the State of New Jersey, including the marketing, distribution, and/or sale of generic

 pharmaceutical drugs in New Jersey; (3) upon information and belief, derives substantial revenue

 from the sale of its products in New Jersey; and (4) upon information and belief, intends to,

 directly or indirectly through its subsidiary, agent, and/or alter ego, market, sell, or distribute

 Zydus’s ANDA Products (as defined in paragraph 109 of this Complaint, infra).

                 69.     This Court has personal jurisdiction over Zydus Worldwide because, inter

 alia, Zydus Worldwide has committed, aided, abetted, contributed to, and/or participated in the




                                                  - 17 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 18 of 42 PageID: 18



 commission of, acts of patent infringement, including acts in the State of New Jersey, that have

 led to foreseeable harm and injury to Plaintiffs in the State of New Jersey.

                70.     This Court also has personal jurisdiction over Zydus Worldwide because,

 inter alia, it has availed itself of the legal protections of the State of New Jersey by previously

 consenting to personal jurisdiction as well as asserting counterclaims against plaintiffs in this

 Judicial District. See Valeant Pharm. North Am. LLC et al., v. Zydus Pharm. (USA) Inc. et al.,

 No. 18-13635 (BRM) (LHG).

                71.     Alternatively, this Court may exercise jurisdiction over Zydus Worldwide

 pursuant to Fed. R. Civ. P. 4(k)(2) because (1) Plaintiffs’ claims arise under federal law; (2)

 Zydus Worldwide is a foreign defendant not subject to personal jurisdiction in any state’s court

 of general jurisdiction; and (3) Zydus Worldwide has sufficient contacts with the United States

 as a whole, including, but not limited to, submitting various ANDAs to the FDA and

 manufacturing, importing, offering to sell, or selling pharmaceutical products distributed

 throughout the United States, such that this Court’s exercise of jurisdiction over Zydus satisfies

 due process.

                72.     Venue is proper in this Court as to Zydus USA under 28 U.S.C. §§

 1391(b), (c), and/or (d), and 1400(b) because Zydus USA is incorporated in New Jersey, has a

 regular and established place of business in New Jersey, and has committed and will commit

 further acts of infringement in this Judicial District. Venue is proper for the additional reasons

 set forth below, and for other reasons that will be presented to the Court if such venue is

 challenged.

                73.     This Court also has personal jurisdiction over Zydus USA because, inter

 alia, Zydus USA: (1) is incorporated in New Jersey; (2) has its principal place of business in




                                                 - 18 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 19 of 42 PageID: 19



 New Jersey; (3) has employees in the place(s) of business it maintains in New Jersey; (4) has

 purposely availed itself of the privilege of doing business in New Jersey, including, inter alia,

 registering with the State of New Jersey’s Division of Revenue and Enterprise Services to do

 business in the State of New Jersey under Business ID No. 0100915422 and securing a New

 Jersey wholesale drug distributor’s license under Registration No. 5003171; (5) develops,

 manufactures, and/or imports generic pharmaceutical versions of branded products for sale and

 use throughout the United States, including in the State of New Jersey; (6) directly or indirectly

 markets, distributes, and/or sells its generic pharmaceutical drugs in the State of New Jersey; (7)

 directly or indirectly maintains pervasive, continuous, and systematic contacts with the State of

 New Jersey, including the marketing, distribution, and/or sale of generic pharmaceutical drugs in

 the State of New Jersey; (8) upon information and belief, derives substantial revenue from the

 sale of its products in New Jersey; and (9) upon information and belief, intends to, directly or

 indirectly through its subsidiary, agent, and/or alter ego, market, sell, or distribute Zydus’s

 ANDA Products (as defined in paragraph 109 of this Complaint, infra).

                74.     This Court also has personal jurisdiction over Zydus USA because, inter

 alia, it has availed itself of the legal protections of the State of New Jersey by previously

 consenting to personal jurisdiction and asserting counterclaims against plaintiffs in this Judicial

 District. See, e.g., Takeda Pharm. Co. Ltd. et al., v. Zydus Pharm. (USA) Inc. et al., No. 18-

 11792 (FLW) (TJB); Sumitomo Dainippon Pharma Co., Ltd. et al., v. Aurobindo Pharma Ltd. et

 al., No. 18-02620 (SRC) (CLW); Takeda Pharm. Co. Ltd. et al., v. Zydus Pharm. (USA) Inc. et

 al., No. 18-01994 (FLW) (TJB); Impax Labs., Inc. v. Zydus Pharm. (USA) Inc. et al., No. 17-

 13476 (SRC) (CLW); Forest Labs., LLC et al., v. Zydus Pharm. (USA) Inc., No. 17-10330 (ES)

 (SCM); Otsuka Pharm. Co., Ltd. v. Zydus Pharm. (USA) Inc., No. 17-02754 (JBS) (KMW);




                                                 - 19 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 20 of 42 PageID: 20



 Celgene Corp. v. Zydus Pharm. (USA) Inc. et al., No. 17-02528 (SDW) (LDW); Valeant Pharm.

 Luxembourg Sarl et al., v. Zydus Pharm. (USA) Inc. et al., No. 17-00449 (PGS) (LHG);

 Mitsubishi Tanabe Pharma Corp. et al., v. Sandoz Inc. et al., No. 17-05319 (FLW) (DEA).

                75.     Zydus USA has further availed itself of the jurisdiction of this Judicial

 District by initiating litigation in this Judicial District. See, e.g., Zydus Pharm. (USA) Inc. v.

 Novartis Pharm. Corp. et al., No. 19-21259 (SRC) (CLW); Zydus Pharm. (USA) Inc. v. Eli Lilly

 & Co., No. 10-05584 (DMC) (JAD).

                76.     This Court has personal jurisdiction over Zydus because, inter alia, Zydus

 Worldwide and Zydus USA have each committed, aided, abetted, contributed to, and/or

 participated in the commission of acts of patent infringement, including acts in the State of New

 Jersey, that have led to foreseeable harm and injury to Plaintiffs in the State of New Jersey.

                77.     Upon information and belief, Zydus Worldwide and Zydus USA are

 agents of each other with respect to formulating, manufacturing, packaging, marketing, and/or

 selling pharmaceutical products throughout the United States, and will do the same with respect

 to Zydus’s proposed products that are the subject of ANDA No. 214302, for which Zydus has

 sought approval from the FDA.

                78.     Upon information and belief, Zydus Worldwide and Zydus USA are

 acting in concert with each other with respect to formulating, manufacturing, packaging,

 marketing, and/or selling pharmaceutical products throughout the United States, and will do the

 same with respect to Zydus’s proposed products that are the subject of ANDA No. 214302, for

 which Zydus has sought approval from the FDA.




                                                 - 20 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 21 of 42 PageID: 21



                79.     Upon information and belief, Zydus Worldwide, alone and/or together

 with its affiliate and agent Zydus USA, filed or caused to be filed ANDA No. 214302 with the

 FDA.

                80.     Upon information and belief, the actions of Zydus of, inter alia, causing

 Zydus’s ANDA No. 214302 to be filed and maintaining distribution channels, including in the

 State of New Jersey, establish that if granted approval, Zydus will commercially manufacture,

 use, offer to sell, sell, and/or import Zydus’s ANDA Products throughout the United States,

 including in New Jersey.

                81.     Zydus USA, as agent for Zydus Worldwide, sent Plaintiffs a Notice Letter

 dated March 2, 2020, stating that Zydus Worldwide filed ANDA No. 214302 seeking approval

 from the FDA to commercially manufacture, use, market, or sell generic selexipag tablets, 200

 mcg, 400 mcg, 600 mcg, 800 mcg, 1000 mcg, 1200 mcg, 1400 mcg, and 1600 mcg, in the United

 States (including, upon information and belief, in the State of New Jersey), prior to the expiration

 of the ’302, ’122, and ’280 patents.

                                    THE PATENTS-IN-SUIT

                82.     Actelion holds approved New Drug Application (“NDA”) No. 207947,

 under which the FDA granted approval on December 21, 2015 for oral tablets, marketed in the

 United States under the brand name UPTRAVI®. The UPTRAVI® labeling states that selexipag

 tablets are available in the following strengths: 200 mcg, 400 mcg, 600 mcg, 800 mcg, 1000

 mcg, 1200 mcg, 1400 mcg, 1600 mcg.

                83.     UPTRAVI® (selexipag), approved in NDA No. 207947, is indicated for

 the treatment of pulmonary arterial hypertension (PAH, WHO Group I) to delay disease

 progression and reduce the risk of hospitalization for pulmonary arterial hypertension.




                                                - 21 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 22 of 42 PageID: 22



                 84.      As part of the FDA approval for UPTRAVI®, Actelion received Orphan

 Drug exclusivity, which expires December 21, 2022.

                 85.      Nippon Shinyaku is the assignee of the patents-in-suit. Actelion is an

 exclusive licensee of the patents-in-suit.

                 86.      The ’302 patent was duly and legally issued on April 17, 2007, and is

 titled “Heterocyclic Compound Derivatives and Medicines.” A copy of the ’302 patent is

 attached as Exhibit A.

                 87.      The ’122 patent was duly and legally issued on July 29, 2014 (reissued

 September 15, 2017), and is titled “Form-I Crystal of 2-{4-[N-(5,6-Diphenylpyrazin-2-yl)-N-

 Isopropylamino]Butyloxy}-N-(Methylsulfonyl)Actemide.” A copy of the ’122 patent is attached

 as Exhibit B.

                 88.      The ’280 patent was duly and legally issued on March 15, 2016, and is

 titled “Use of Form-I Crystal of 2-{4-[N-(5,6-Diphenylpyrazin-2-yl)-N-Isopropyl-

 Amino]Butyloxy}-N-(Methyl-Sulfonyl)Acetamide.” A copy of the ’280 patent is attached as

 Exhibit C.

                 89.      Pursuant to 21 U.S.C. § 355(b)(l), the patents-in-suit are listed in the FDA

 publication titled, Approved Drug Products with Therapeutic Equivalence Evaluations (also

 known as the “Orange Book”), as covering Plaintiffs’ UPTRAVI® brand selexipag tablets.

                       DEFENDANTS’ ANDAS AND NOTICE LETTERS

                 90.      Upon information and belief, Alembic Ltd. submitted ANDA No. 214414

 to the FDA, including a certification with respect to the ’122 and ’280 patents under

 § 505(j)(2)(A)(vii)(IV) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355)

 (“Paragraph IV Certification”), seeking approval to engage in the commercial manufacture, use,




                                                  - 22 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 23 of 42 PageID: 23



 offer for sale, or sale within the United States, and/or importation into the United States, of

 generic selexipag oral tablets, 200 mcg, 400 mcg, 600 mcg, 800 mcg, 1400 mcg, and 1600 mcg

 (“Alembic’s ANDA Products”), prior to expiration of the ’122 and ’280 patents.

                91.       Upon information and belief, Alembic Ltd. submitted a certification with

 respect to the ’302 patent under § 505(j)(2)(A)(vii)(III) of the Federal Food, Drug and Cosmetic

 Act (21 U.S.C. § 355) (“Paragraph III Certification”).

                92.       Upon information and belief, on or about February 28, 2020, Alembic Ltd.

 sent a Paragraph IV Certification Notice Letter to Actelion and Nippon Shinyaku. In its Notice

 Letter, Alembic Ltd. represented that ANDA No. 214414 included a Paragraph IV Certification

 with respect to the ’122 and ’280 patents and that Alembic Ltd. sought approval of ANDA No.

 214414 prior to the expiration of the ’122 and ’280 patents.

                93.       On March 4, 2020, Plaintiffs requested that Alembic Ltd. produce its

 ANDA, Drug Master File(s) (“DMF”), representative samples of its Active Pharmaceutical

 Ingredient (“API”) and tablets for the exhibit batches for certain dosage strengths of its ANDA

 products, among other information, in order to evaluate infringement of the ’122 and ’280

 patents. Plaintiffs repeated this request on at least March 9, 2020, March 16, 2020, and March

 18, 2020. To date, Alembic Ltd. has not provided Plaintiffs with any of the requested

 information or samples, which has impaired Plaintiffs’ ability to evaluate infringement of the

 ’122 and ’280 patents.

                94.       Plaintiffs commenced this action within 45 days of the date of receipt of

 the Alembic Ltd. Paragraph IV Certification Notice Letter, which was dated February 28, 2020.

                95.       Upon information and belief, MSN Ltd. submitted ANDA No. 214367 to

 the FDA, including a Paragraph IV Certification with respect to the ’122 and ’280 patents under




                                                 - 23 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 24 of 42 PageID: 24



 § 505(j)(2)(A)(vii)(IV) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355), seeking

 approval to engage in the commercial manufacture, use, offer for sale, or sale within the United

 States, and/or importation into the United States, of generic selexipag oral tablets, 200 mcg, 400

 mcg, 600 mcg, 800 mcg, 1000 mcg, 1200 mcg, 1400 mcg, and 1600 mcg (“MSN’s ANDA

 Products”), prior to the expiration of the ’122 and ’280 patents.

                96.     Upon information and belief, MSN Ltd. submitted a Paragraph III

 Certification with respect to the ’302 patent under § 505(j)(2)(A)(vii)(III) of the Federal Food,

 Drug and Cosmetic Act (21 U.S.C. § 355).

                97.     Upon information and belief, on or about February 27, 2020, MSN Ltd.

 sent a Paragraph IV Certification Notice Letter to Actelion and Nippon Shinyaku. In its Notice

 Letter, MSN Ltd. represented that ANDA No. 214367 included a Paragraph IV Certification with

 respect to the ’122 and ’280 patents and that MSN Ltd. sought approval of ANDA No. 214367

 prior to the expiration of the ’122 and ’280 patents.

                98.     On March 4, 2020, Plaintiffs requested that MSN Ltd. produce its ANDA,

 DMF(s), representative samples of its API and tablets for the exhibit batches for certain dosage

 strengths of its ANDA products, among other information, in order to evaluate infringement of

 the ’122 and ’280 patents. Plaintiffs repeated this request on at least March 13, 2020 and March

 22, 2020. To date, MSN Ltd. has not provided Plaintiffs with any of the requested information

 or samples, which has impaired Plaintiffs’ ability to evaluate infringement of the ’122 and ’280

 patents.

                99.     Separate and apart from certain contentions regarding patent

 noninfringement, MSN Ltd.’s Paragraph IV Notice Letter does not identify any factual bases for,

 or any opinion of, invalidity of the claims of the ’122 and ’280 patents.




                                                - 24 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 25 of 42 PageID: 25



                100.    Plaintiffs commenced this action within 45 days of the date of receipt of

 the MSN Ltd. Paragraph IV Certification Notice Letter, which was dated February 27, 2020.

                101.    Upon information and belief, Aizant submitted ANDA No. 214055 to the

 FDA, including a Paragraph IV Certification with respect to the ’122 and ’280 patents under

 § 505(j)(2)(A)(vii)(IV) of the Federal Food, Drug and Cosmetic Act (21 U.S.C. § 355), seeking

 approval to engage in the commercial manufacture, use, offer for sale, or sale within the United

 States, and/or importation into the United States, of generic selexipag oral tablets, 200 mcg, 400

 mcg, 600 mcg, 800 mcg, 1000 mcg, 1200 mcg, 1400 mcg, and 1600 mcg (“VGYAAN’s ANDA

 Products”), prior to the expiration of the ’122 and ’280 patents.

                102.    Upon information and belief, on or about February 25, 2020, Aizant sent a

 Paragraph IV Certification Notice Letter to Actelion and Nippon Shinyaku. In its Notice Letter,

 Aizant represented that ANDA No. 214055 included a Paragraph IV Certification with respect to

 the ’122 and ’280 patents and that Aizant sought approval of ANDA No. 214055 prior to the

 expiration of the ’122 and ’280 patents.

                103.    Upon information and belief, Aizant submitted a Paragraph III

 Certification with respect to the ’302 patent under § 505(j)(2)(A)(vii)(III) of the Federal Food,

 Drug and Cosmetic Act (21 U.S.C. § 355).

                104.    On or about March 13, 2020, counsel for VGYAAN and Aizant stated to

 Plaintiffs that VGYAAN was the new owner of ANDA No. 214055 and provided a “Transfer of

 Ownership Acknowledgement” letter from the FDA reflecting the transfer. Upon this

 notification, on March 13, 2020 and March 22, 2020 Plaintiffs requested documents reflecting

 the change of ownership under the OCA so that Plaintiffs could “understand what, if any, rights

 Aizant holds, including with respect to the ANDA [No. 214055] or commercialization of the




                                                - 25 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 26 of 42 PageID: 26



 ANDA products.” To date, VGYAAN has not provided Plaintiffs with the requested documents

 reflecting the change of ownership with respect to ANDA No. 214055.

                105.    In reply to Plaintiffs’ request for samples relating to ANDA No. 214055

 under the OCA, VGYAAN stated to Plaintiffs that VGYAAN could not provide the requested

 materials as VGYAAN “d[id] not have the samples,” despite its obligations to have samples

 available upon FDA request. Plaintiffs stated to VGYAAN that its lack of possession of samples

 and refusal to provide change of ownership documentation indicated that Aizant retained rights

 in connection with ANDA No. 214055 or the commercialization of the related ANDA products.

 To date, VGYAAN has not explained why it does not have access to samples relating to ANDA

 No. 214055. Upon information and belief, Aizant retains at least certain rights in ANDA No.

 214055.

                106.    On March 5, 2020, Plaintiffs requested that Aizant produce its ANDA,

 DMF(s), representative samples of its API and tablets for the exhibit batches for certain dosage

 strengths of its ANDA products, among other information, in order to evaluate infringement of

 the ’122 and ’280 patents. Plaintiffs repeated this request to VGYAAN on at least March 13,

 2020 and March 22, 2020. To date, VGYAAN has not provided Plaintiffs with any of the

 requested information or samples, which has impaired Plaintiffs’ ability to evaluate infringement

 of the ’122 and ’280 patents.

                107.    Separate and apart from certain contentions regarding patent

 noninfringement, Aizant’s Paragraph IV Notice Letter, adopted by VGYAAN, does not identify

 any factual bases for, or any opinion of, invalidity of the claims of the ’122 and ’280 patents.

                108.    Plaintiffs commenced this action within 45 days of the date of receipt of

 the Aizant Paragraph IV Certification Notice Letter, which was dated February 25, 2020.




                                                - 26 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 27 of 42 PageID: 27



                 109.   Upon information and belief, Zydus Worldwide submitted ANDA No.

 214302 to the FDA, including a Paragraph IV Certification with respect to the ’302, ’122, and

 ’280 patents under § 505(j)(2)(A)(vii)(IV) of the Federal Food, Drug and Cosmetic Act (21

 U.S.C. § 355), seeking approval to engage in the commercial manufacture, use, offer for sale, or

 sale within the United States, and/or importation into the United States, of generic selexipag oral

 tablets, 200 mcg, 400 mcg, 600 mcg, 800 mcg, 1000 mcg, 1200 mcg, 1400 mcg, and 1600 mcg

 (“Zydus’s ANDA Products”), prior to the expiration of the ’302, ’122, and ’280 patents.

                 110.   Upon information and belief, on or about March 2, 2020, Zydus USA, as

 agent for Zydus Worldwide, sent a Paragraph IV Certification Notice Letter to Actelion and

 Nippon Shinyaku. In its Notice Letter, Zydus represented that ANDA No. 214302 included a

 Paragraph IV Certification with respect to the ’302, ’122, and ’280 patents and that Zydus

 Worldwide sought approval of ANDA No. 214302 prior to the expiration of the ’302, ’122, and

 ’280 patents.

                 111.   On March 10, 2020, Plaintiffs requested that Zydus Worldwide produce its

 ANDA, DMF(s), representative samples of its API and tablets for the exhibit batches for certain

 dosage strengths of its ANDA products, among other information, in order to evaluate

 infringement of the ’122 and ’280 patents. Plaintiffs repeated this request on at least March 18,

 2020, March 25, 2020, and April 2, 2020. To date, Zydus has not provided Plaintiffs any of the

 requested information or samples, which has impaired Plaintiffs’ ability to evaluate infringement

 of the ’122 and ’280 patents.

                 112.   Separate and apart from certain contentions regarding patent validity,

 Zydus’s Paragraph IV Notice Letter does not identify any factual bases for, or any opinion of,

 noninfringement of the claims of the ’302 patent.




                                                - 27 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 28 of 42 PageID: 28



                113.    Separate and apart from certain contentions regarding patent

 noninfringement, Zydus’s Paragraph IV Notice Letter does not identify any factual bases for, or

 any opinion of, invalidity of the claims of the ’122 and ’280 patents.

                114.    Plaintiffs commenced this action within 45 days of the date of receipt of

 the Zydus Paragraph IV Certification Notice Letter, which was dated March 2, 2020.

                             ACTS GIVING RISE TO THIS ACTION

     COUNT I – INFRINGEMENT OF THE ’122 AND ’280 PATENTS BY ALEMBIC

                115.    Plaintiffs re-allege paragraphs 1-114 as if fully set forth herein.

                116.    Alembic Ltd. and Alembic Inc. are jointly and severally liable for any

 infringement of the ’122 and ’280 patents because, upon information and belief, Alembic Ltd.

 and Alembic Inc. actively and knowingly caused to be submitted, assisted with, participated in,

 contributed to, and/or directed the submission of ANDA No. 214414 and the Paragraph IV

 Certification to the FDA.

                117.    By seeking approval of ANDA No. 214414 to engage in the commercial

 manufacture, use, offer for sale, or sale within the United States, and/or importation into the

 United States, of Alembic’s ANDA Products prior to the expiration of the ’122 and ’280 patents,

 Alembic has infringed one or more claims of each of the ’122 and ’280 patents under 35 U.S.C.

 § 271(e)(2)(A).

                118.    Upon information and belief, including Alembic’s failure to produce the

 requested samples and information, Alembic’s commercial manufacture, use, offer for sale, or

 sale within the United States, and/or importation into the United States, of Alembic’s ANDA

 Products meets or embodies all elements of one or more claims of each of the ’122 and ’280

 patents.




                                                - 28 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 29 of 42 PageID: 29



                    119.   Upon information and belief, Alembic intends to and will engage in the

 commercial manufacture, use, offer for sale, or sale within the United States, and/or importation

 into the United States of Alembic’s ANDA Products upon receipt of final FDA approval of

 ANDA No. 214414.

                    120.   If Alembic manufactures, uses, offers to sell, or sells within the United

 States, or imports into the United States, Alembic’s ANDA Products prior to the expiration of the

 ’122 and ’280 patents, Alembic will infringe one or more claims of each of the ’122 and ’280

 patents under 35 U.S.C. §§ 271(a), (b), (c), or (g) either literally or under the doctrine of

 equivalents.

                    121.   Alembic Ltd.’s Paragraph IV Notice Letter does not dispute that the ’280

 patent is valid.

                    122.   Alembic had actual and constructive notice of the ’122 and ’280 patents

 prior to the filing of Alembic’s ANDA No. 214414 seeking approval of the ANDA products.

                    123.   Plaintiffs are entitled to relief provided by 35 U.S.C. § 271(e)(4),

 including an Order of this Court that the effective date of the approval of Alembic’s ANDA No.

 214414 be a date that is not earlier than the expiration date of the ’122 and ’280 patents, or any

 later expiration of any patent term extension or exclusivity for the ’122 and ’280 patents to which

 Plaintiffs are or become entitled.

                    124.   Plaintiffs are entitled to a declaration that, if Alembic commercially

 manufactures, uses, offers for sale, or sells Alembic’s ANDA Products within the United States,

 imports Alembic’s ANDA Products into the United States, or induces or contributes to such

 conduct, Alembic will infringe one or more claims of each of the ’122 and ’280 patents under 35

 U.S.C. §§ 271(a), (b), (c), or (g).




                                                   - 29 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 30 of 42 PageID: 30



                125.    Plaintiffs will be irreparably harmed by Alembic’s infringing activities

 unless those activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at

 law.

        COUNT II – INFRINGEMENT OF THE ’122 AND ’280 PATENTS BY MSN

                126.    Plaintiffs re-allege paragraphs 1-114 as if fully set forth herein.

                127.    MSN Ltd. and MSN Inc. are jointly and severally liable for any

 infringement of the ’122 and ’280 patents because, upon information and belief, MSN Ltd. and

 MSN Inc. actively and knowingly caused to be submitted, assisted with, participated in,

 contributed to, and/or directed the submission of ANDA No. 214367 and the Paragraph IV

 Certification to the FDA.

                128.    By seeking approval of ANDA No. 214367 to engage in the commercial

 manufacture, use, offer for sale, or sale within the United States, and/or importation into the

 United States, of MSN’s ANDA Products prior to the expiration of the ’122 and ’280 patents,

 MSN has infringed one or more claims of each of the ’122 and ’280 patents under 35 U.S.C.

 § 271(e)(2)(A).

                129.    Upon information and belief, including MSN’s failure to produce the

 requested samples and information, MSN’s commercial manufacture, use, offer for sale, or sale

 within the United States, and/or importation into the United States, of MSN’s ANDA Products

 meets or embodies all elements of one or more claims of each of the ’122 and ’280 patents.

                130.    Upon information and belief, MSN intends to and will engage in the

 commercial manufacture, use, offer for sale, or sale within the United States, and/or importation

 into the United States of MSN’s ANDA Products upon receipt of final FDA approval of ANDA

 No. 214367.




                                                - 30 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 31 of 42 PageID: 31



                 131.      If MSN manufactures, uses, offers to sell, or sells within the United States,

 or imports into the United States, MSN’s ANDA Products prior to the expiration of the ’122 and

 ’280 patents, MSN will infringe one or more claims of each of the ’122 and ’280 patents under

 35 U.S.C. §§ 271(a), (b), (c), or (g) either literally or under the doctrine of equivalents.

                 132.      MSN Ltd.’s Paragraph IV Notice Letter does not dispute that the ’122 or

 ’280 patents are valid.

                 133.      MSN had actual and constructive notice of the ’122 and ’280 patents prior

 to the filing of MSN’s ANDA No. 214367 seeking approval of the ANDA products.

                 134.      Plaintiffs are entitled to relief provided by 35 U.S.C. § 271(e)(4),

 including an Order of this Court that the effective date of the approval of MSN’s ANDA No.

 214367 be a date that is not earlier than the expiration date of the ’122 and ’280 patents, or any

 later expiration of any patent term extension or exclusivity for the ’122 and ’280 patents to which

 Plaintiffs are or become entitled.

                 135.      Plaintiffs are entitled to a declaration that, if MSN commercially

 manufactures, uses, offers for sale, or sells MSN’s ANDA Products within the United States,

 imports MSN’s ANDA Products into the United States, or induces or contributes to such

 conduct, MSN will infringe one or more claims of each of the ’122 and ’280 patents under 35

 U.S.C. §§ 271(a), (b), (c), or (g).

                 136.      Plaintiffs will be irreparably harmed by MSN’s infringing activities unless

 those activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at law.

                         COUNT III – INFRINGEMENT OF THE ’122
                        AND ’280 PATENTS BY VGYAAN AND AIZANT

                 137.      Plaintiffs re-allege paragraphs 1-114 as if fully set forth herein.




                                                   - 31 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 32 of 42 PageID: 32



                 138.   VGYAAN and Aizant are jointly and severally liable for any infringement

 of the ’122 and ’280 patents because, upon information and belief, VGYAAN and Aizant

 actively and knowingly caused to be submitted, assisted with, participated in, contributed to,

 and/or directed the submission of ANDA No. 214055 and the Paragraph IV Certification to the

 FDA.

                 139.   By seeking approval of ANDA No. 214055 to engage in the commercial

 manufacture, use, offer for sale, or sale within the United States, and/or importation into the

 United States, of VGYAAN’s ANDA Products prior to the expiration of the ’122 and ’280

 patents, VGYAAN and Aizant have infringed one or more claims of each of the ’122 and ’280

 patents under 35 U.S.C. § 271(e)(2)(A).

                 140.   Upon information and belief, including VGYAAN’s and Aizant’s failure

 to produce the requested samples and information, the commercial manufacture, use, offer for

 sale, or sale within the United States, and/or importation into the United States, of VGYAAN’s

 ANDA Products meets or embodies all elements of one or more claims of each of the ’122 and

 ’280 patents.

                 141.   Upon information and belief, VGYAAN and Aizant intend to and will

 engage in the commercial manufacture, use, offer for sale, or sale within the United States,

 and/or importation into the United States of VGYAAN’s ANDA Products upon receipt of final

 FDA approval of ANDA No. 214055.

                 142.   If Aizant and/or VGYAAN manufacture, use, offer to sell, or sell within

 the United States, or import into the United States, VGYAAN’s ANDA Products prior to the

 expiration of the ’122 and ’280 patents, VGYAAN and Aizant will infringe one or more claims




                                                - 32 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 33 of 42 PageID: 33



 of each of the ’122 and ’280 patents under 35 U.S.C. §§ 271(a), (b), (c), or (g) either literally or

 under the doctrine of equivalents.

                143.    Aizant’s Paragraph IV Notice Letter, adopted by VGYAAN, does not

 dispute that the ’122 or ’280 patents are valid.

                144.    Aizant had actual and constructive notice of the ’122 and ’280 patents

 prior to the filing of ANDA No. 214055 seeking approval of the ANDA products.

                145.    Plaintiffs are entitled to relief provided by 35 U.S.C. § 271(e)(4),

 including an Order of this Court that the effective date of the approval of ANDA No. 214055 be

 a date that is not earlier than the expiration date of the ’122 and ’280 patents, or any later

 expiration of any patent term extension or exclusivity for the ’122 and ’280 patents to which

 Plaintiffs are or become entitled.

                146.    Plaintiffs are entitled to a declaration that, if VGYAAN and Aizant

 commercially manufacture, use, offer for sale, or sell VGYAAN’s ANDA Products within the

 United States, import VGYAAN’s ANDA Products into the United States, or induce or

 contribute to such conduct, VGYAAN and Aizant will infringe one or more claims of each of the

 ’122 and ’280 patents under 35 U.S.C. §§ 271(a), (b), (c), or (g).

                147.    Plaintiffs will be irreparably harmed by VGYAAN’s and Aizant’s

 infringing activities unless those activities are enjoined by this Court. Plaintiffs do not have an

 adequate remedy at law.

             COUNT IV – INFRINGEMENT OF THE ’302 PATENT BY ZYDUS

                148.    Plaintiffs re-allege paragraphs 1-114 as if fully set forth herein.

                149.    Zydus Worldwide and Zydus USA are jointly and severally liable for any

 infringement of the ’302 patent because, upon information and belief, Zydus Worldwide and

 Zydus USA actively and knowingly caused to be submitted, assisted with, participated in,


                                                    - 33 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 34 of 42 PageID: 34



 contributed to, and/or directed the submission of ANDA No. 214302 and the Paragraph IV

 Certification to the FDA.

                 150.    In its Paragraph IV Certification Notice Letter, Zydus represented that its

 “proposed ANDA products as described in ANDA No. 214302 are selexipag tablets.” By

 seeking approval of ANDA No. 214302 to engage in the commercial manufacture, use, offer for

 sale, or sale within the United States, and/or importation into the United States, of Zydus’s

 ANDA Products prior to the expiration of the ’302 patent, Zydus has infringed one or more

 claims of the ’302 patent under 35 U.S.C. § 271(e)(2)(A).

                 151.    Upon information and belief, Zydus’s commercial manufacture, use, offer

 for sale, or sale within the United States, and/or importation into the United States, of Zydus’s

 ANDA Products meets or embodies all elements of one or more claims of the ’302 patent.

                 152.    Upon information and belief, Zydus intends to and will engage in the

 commercial manufacture, use, offer for sale, or sale within the United States, and/or importation

 into the United States of Zydus’s ANDA Products upon receipt of final FDA approval of ANDA

 No. 214302.

                 153.    If Zydus manufactures, uses, offers to sell, or sells within the United

 States, or imports into the United States, Zydus’s ANDA Products prior to the expiration of the

 ’302 patent, Zydus will infringe one or more claims of the ’302 patent under 35 U.S.C.

 §§ 271(a), (b), (c), or (g) either literally or under the doctrine of equivalents.

                 154.    Zydus’s Paragraph IV Notice Letter does not dispute that the ’302 patent

 would be infringed by Zydus’s proposed ANDA products.

                 155.    Zydus had actual and constructive notice of the ’302 patent prior to the

 filing of Zydus’s ANDA No. 214302 seeking approval of the ANDA products.




                                                  - 34 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 35 of 42 PageID: 35



                     156.   Plaintiffs are entitled to relief provided by 35 U.S.C. § 271(e)(4),

 including an Order of this Court that the effective date of the approval of Zydus’s ANDA No.

 214302 be a date that is not earlier than the expiration date of the ’302 patent, or any later

 expiration of any patent term extension or exclusivity for the ’302 patent to which Plaintiffs are

 or become entitled.

                     157.   Plaintiffs are entitled to a declaration that, if Zydus commercially

 manufactures, uses, offers for sale, or sells Zydus’s ANDA Products within the United States,

 imports Zydus’s ANDA Products into the United States, or induces or contributes to such

 conduct, Zydus will infringe one or more claims of the ’302 patent under 35 U.S.C. §§ 271(a),

 (b), (c), or (g).

                     158.   Plaintiffs will be irreparably harmed by Zydus’s infringing activities

 unless those activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at

 law.

        COUNT V – INFRINGEMENT OF THE ’122 AND ’280 PATENTS BY ZYDUS

                     159.   Plaintiffs re-allege paragraphs 1-114 as if fully set forth herein.

                     160.   Zydus Worldwide and Zydus USA are jointly and severally liable for any

 infringement of the ’122 and ’280 patents because, upon information and belief, Zydus

 Worldwide and Zydus USA actively and knowingly caused to be submitted, assisted with,

 participated in, contributed to, and/or directed the submission of ANDA No. 214302 and the

 Paragraph IV Certification to the FDA.

                     161.   By seeking approval of ANDA No. 214302 to engage in the commercial

 manufacture, use, offer for sale, or sale within the United States, and/or importation into the

 United States, of Zydus’s ANDA Products prior to the expiration of the ’122 and ’280 patents,




                                                    - 35 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 36 of 42 PageID: 36



 Zydus has infringed one or more claims of each of the ’122 and ’280 patents under 35 U.S.C.

 § 271(e)(2)(A).

                162.    Upon information and belief, including Zydus’s failure to produce the

 requested samples and information, Zydus’s commercial manufacture, use, offer for sale, or sale

 within the United States, and/or importation into the United States, of Zydus’s ANDA Products

 meets or embodies all elements of one or more claims of each of the ’122 and ’280 patents.

                163.    Upon information and belief, Zydus intends to and will engage in the

 commercial manufacture, use, offer for sale, or sale within the United States, and/or importation

 into the United States of Zydus’s ANDA Products upon receipt of final FDA approval of ANDA

 No. 214302.

                164.    If Zydus manufactures, uses, offers to sell, or sells within the United

 States, or imports into the United States, Zydus’s ANDA Products prior to the expiration of the

 ’122 and ’280 patents, Zydus will infringe one or more claims of each of the ’122 and ’280

 patents under 35 U.S.C. §§ 271(a), (b), (c), or (g) either literally or under the doctrine of

 equivalents.

                165.    Zydus’s Paragraph IV Notice Letter does not dispute that the ’122 or ’280

 patents are valid.

                166.    Zydus had actual and constructive notice of the ’122 and ’280 patents

 prior to the filing of Zydus’s ANDA No. 214302 seeking approval of the ANDA products.

                167.    Plaintiffs are entitled to relief provided by 35 U.S.C. § 271(e)(4),

 including an Order of this Court that the effective date of the approval of Zydus’s ANDA No.

 214302 be a date that is not earlier than the expiration date of the ’122 and ’280 patents, or any




                                                 - 36 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 37 of 42 PageID: 37



 later expiration of any patent term extension or exclusivity for the ’122 and ’280 patents to which

 Plaintiffs are or become entitled.

                 168.    Plaintiffs are entitled to a declaration that, if Zydus commercially

 manufactures, uses, offers for sale, or sells Zydus’s ANDA Products within the United States,

 imports Zydus’s ANDA Products into the United States, or induces or contributes to such

 conduct, Zydus will infringe one or more claims of each of the ’122 and ’280 patents under 35

 U.S.C. §§ 271(a), (b), (c), or (g).

                 169.    Plaintiffs will be irreparably harmed by Zydus’s infringing activities

 unless those activities are enjoined by this Court. Plaintiffs do not have an adequate remedy at

 law.

                                       PRAYER FOR RELIEF

                 WHEREFORE, Plaintiffs request that the Court grant the following relief:

                 A.      A Judgment decreeing that Alembic has infringed the ’122 and ’280

 patents under 35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 214414;

                 B.      A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) or 35 U.S.C.

 § 283 restraining and enjoining Alembic, its directors, officers, agents, attorneys, affiliates,

 divisions, successors and employees, and those acting in concert with Alembic, from infringing

 the ’122 and ’280 patents by the commercial manufacture, use, offer to sell, or sale within the

 United States, and/or importation into the United States, of Alembic’s ANDA Products;

                 C.      An order pursuant to 35 U.S.C. § 271(e)(4)(A) decreeing that the effective

 date of any approval of ANDA No. 214414 be a date that is not earlier than the expiration date of

 the latest to expire of the ’122 and ’280 patents, or any later expiration of any patent term




                                                 - 37 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 38 of 42 PageID: 38



 extension or exclusivity for the aforementioned patents to which Plaintiffs are or become

 entitled;

                D.       An award of monetary relief to the extent Alembic commercially

 manufactures, uses, offers for sale, or sells within the United States, or imports into the United

 States any product that infringes or induces or contributes to the infringement of the ’122 and

 ’280 patents within the United States prior to the expiration of the aforementioned patents,

 including any later expiration of any patent term extension or exclusivity for the patents to which

 Plaintiffs are or become entitled, and that any such monetary relief be awarded to Plaintiffs with

 prejudgment interest;

                E.       A Judgment decreeing that MSN has infringed the ’122 and ’280 patents

 under 35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 214367;

                F.       A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) or 35 U.S.C.

 § 283 restraining and enjoining MSN, its directors, officers, agents, attorneys, affiliates,

 divisions, successors and employees, and those acting in concert with MSN, from infringing the

 ’122 and ’280 patents by the commercial manufacture, use, offer to sell, or sale within the United

 States, and/or importation into the United States, of MSN’s ANDA Products;

                G.       An order pursuant to 35 U.S.C. § 271(e)(4)(A) decreeing that the effective

 date of any approval of ANDA No. 214367 be a date that is not earlier than the expiration date of

 the latest to expire of the ’122 and ’280 patents, or any later expiration of any patent term

 extension or exclusivity for the aforementioned patents to which Plaintiffs are or become

 entitled;

                H.       An award of monetary relief to the extent MSN commercially

 manufactures, uses, offers for sale, or sells within the United States, or imports into the United




                                                 - 38 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 39 of 42 PageID: 39



 States any product that infringes or induces or contributes to the infringement of the ’122 and

 ’280 patents within the United States prior to the expiration of the aforementioned patents,

 including any later expiration of any patent term extension or exclusivity for the patents to which

 Plaintiffs are or become entitled;

                I.      A Judgment decreeing that Aizant and VGYAAN have infringed the ’122

 and ’280 patents under 35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 214055;

                J.      A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) or 35 U.S.C.

 § 283 restraining and enjoining VGYAAN and Aizant, their directors, officers, agents, attorneys,

 affiliates, divisions, successors and employees, and those acting in concert with VGYAAN and

 Aizant, from infringing the ’122 and ’280 patents by the commercial manufacture, use, offer to

 sell, or sale within the United States, and/or importation into the United States, of VGYAAN’s

 ANDA Products;

                K.      An order pursuant to 35 U.S.C. § 271(e)(4)(A) decreeing that the effective

 date of any approval of ANDA No. 214055 be a date that is not earlier than the expiration date of

 the latest to expire of the ’122 and ’280 patents, or any later expiration of any patent term

 extension or exclusivity for the aforementioned patents to which Plaintiffs are or become

 entitled;

                L.      An award of monetary relief to the extent VGYAAN and Aizant

 commercially manufacture, use, offer for sale, or sell within the United States, or import into the

 United States any product that infringes or induces or contributes to the infringement of the ’122

 and ’280 patents within the United States prior to the expiration of the aforementioned patents,

 including any later expiration of any patent term extension or exclusivity for the patents to which




                                                - 39 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 40 of 42 PageID: 40



 Plaintiffs are or become entitled, and that any such monetary relief be awarded to Plaintiffs with

 prejudgment interest;

                M.       A Judgment decreeing that Zydus has infringed the ’302, ’122, and ’280

 patents under 35 U.S.C. § 271(e)(2)(A) by submitting ANDA No. 214302;

                N.       A permanent injunction pursuant to 35 U.S.C. § 271(e)(4)(B) or 35 U.S.C.

 § 283 restraining and enjoining Zydus, its directors, officers, agents, attorneys, affiliates,

 divisions, successors and employees, and those acting in concert with Zydus, from infringing the

 ’302, ’122, and ’280 patents by the commercial manufacture, use, offer to sell, or sale within the

 United States, and/or importation into the United States, of Zydus’s ANDA Products;

                O.       An order pursuant to 35 U.S.C. § 271(e)(4)(A) decreeing that the effective

 date of any approval of ANDA No. 214302 be a date that is not earlier than the expiration date of

 the latest to expire of the ’302, ’122, and ’280 patents, or any later expiration of any patent term

 extension or exclusivity for the aforementioned patents to which Plaintiffs are or become

 entitled;

                P.       An award of monetary relief to the extent Zydus commercially

 manufactures, uses, offers for sale, or sells within the United States, or imports into the United

 States any product that infringes or induces or contributes to the infringement of the ’302, ’122,

 and ’280 patents within the United States prior to the expiration of the aforementioned patents,

 including any later expiration of any patent term extension or exclusivity for the patents to which

 Plaintiffs are or become entitled;

                Q.       A declaration that this is an exceptional case and an award of reasonable

 attorney’s fees and expenses to Plaintiffs pursuant to 35 U.S.C. §§ 271(e)(4)(A) and 285; and

                R.       Such other and further relief as the Court may deem just and proper.



                                                 - 40 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 41 of 42 PageID: 41




 Dated: April 9, 2020                        By:     s/ Keith J. Miller
                                                   Keith J. Miller
 Of Counsel:                                       ROBINSON MILLER LLC
                                                   Ironside Newark
 Bruce M. Wexler                                   110 Edison Place, Suite 302
 Preston K. Ratliff II                             Newark, NJ 07102
 PAUL HASTINGS LLP                                 (973) 690-5400
 200 Park Avenue
 New York, NY 10166
 (212) 318-6000                                    Attorneys for Plaintiffs
                                                   Actelion Pharmaceuticals Ltd and
                                                   Nippon Shinyaku Co., Ltd.




                                    - 41 -
Case 1:20-cv-03859-RMB-KMW Document 1 Filed 04/09/20 Page 42 of 42 PageID: 42



                CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2


        Pursuant to Local Civil Rule 11.2, the undersigned, attorney of record for Plaintiffs,

 hereby certifies that to the best of my knowledge and based upon the information available to

 me, the matter in controversy is not the subject of any other action pending in any court or of any

 pending arbitration or administrative proceeding.




  Dated: April 9, 2020                                  By:     s/ Keith J. Miller
                                                              Keith J. Miller
  Of Counsel:                                                 ROBINSON MILLER LLC
                                                              Ironside Newark
  Bruce M. Wexler                                             110 Edison Place, Suite 302
  Preston K. Ratliff II                                       Newark, NJ 07102
  PAUL HASTINGS LLP                                           (973) 690-5400
  200 Park Avenue
  New York, NY 10166                                          Attorneys for Plaintiffs
  (212) 318-6000                                              Actelion Pharmaceuticals Ltd and
                                                              Nippon Shinyaku Co., Ltd.




                                               - 42 -
